Order entered April 22, 2014




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-12-01246-CR

                             ALEXANDER JAMES GABRIEL, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 401-81517-10

                                           ORDER
        The Court REINSTATES the appeal.

        On March 26, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On April 9, 2014, we received appellant’s brief and on April

18, 2014, counsel file a motion to extend time to file the brief. Therefore, in the interest of

expediting the appeal, we VACATE the March 26, 2014 order requiring findings.

        We GRANT the April 18, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE